Citation Nr: 9935031	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for status post left 
anterior cruciate ligament reconstruction with arthrofibrosis 
and pes anserinus bursitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chronic patellar 
tendinitis of the right knee, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which continued 10 percent 
disability ratings both for status post left anterior 
cruciate ligament reconstruction with arthrofibrosis and pes 
anserinus bursitis and for chronic patellar tendinitis of the 
right knee.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected status post left anterior 
cruciate ligament reconstruction with arthrofibrosis and pes 
anserinus bursitis is manifested by symptoms that most 
closely approximate slight symptomatology, arthritis and 
slight limitation of motion.

3.  The veteran's service-connected chronic patellar 
tendinitis of the right knee is manifested by symptoms that 
most closely approximate slight symptomatology, arthritis and 
slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post left anterior cruciate ligament 
reconstruction with arthrofibrosis and pes anserinus bursitis 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, Diagnostic 
Codes 5257 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic patellar tendinitis of the right knee have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, .40, 4.45, Diagnostic Codes 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected status post left 
anterior cruciate ligament reconstruction with arthrofibrosis 
and pes anserinus bursitis and for chronic patellar 
tendinitis of the right knee, because the disorders are more 
disabling than contemplated by the current 10 percent 
ratings.  The veteran has consistently reported bilateral 
knee pain.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issues on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for status post left 
anterior cruciate ligament reconstruction with arthrofibrosis 
and pes anserinus bursitis and for chronic patellar 
tendinitis of the right knee in October 1995.  The RO 
assigned a 10 percent rating for both disorders under 
Diagnostic Code 5257.  That rating has been in effect ever 
since.

Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is 
warranted for a knee impairment characterized by severe 
recurrent subluxation or lateral instability; a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability; and a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  VA 
regulations also provide that the normal range of knee motion 
is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.

VA treatment records from December 1995 disclose some 
bilateral degenerative joint disease with a right knee range 
of motion of 0 degrees to 120 degrees and a right knee range 
of motion from 0 degrees to 135 degrees.  In January 1996 the 
left knee was able to move between 0 degrees and 125 degrees.

A VA physician who examined the veteran in February 1996 
noted objective findings of knee pain, varus and valgus 
stability, intact posterior cruciate ligaments, absence of 
effusions, negative McMurray's tests and pivot shifts and 5/5 
muscle strength, all bilaterally.  Left knee range of motion 
was between 2 degrees and 100 degrees.  Right knee range of 
motion was between 0 degrees and 120 degrees.  Lachman test 
was 2+ on the left with a good in point and negative on the 
right.  The examiner also noted that although the left knee 
was stable it was somewhat looser than the right knee and 
that there were some mild degenerative changes in the medial 
joint space of the left knee which exacerbated the veteran's 
pain.  These findings are consistent with those noted in VA 
treatment records in April 1996.

Another VA physician who examined the veteran in June 1997 
noted objective findings of normal posture and gait, and 
absence of tenderness on pressure, weakness in regional 
muscle groups against gravity or resistance, adequate 
endurance and coordination, and a range of motion from 0 
degrees to 140 degrees, all bilaterally.  Although the 
examiner confirmed bilateral knee pain there was no evidence 
of pain upon range of motion.  Contemporaneous X-rays 
disclosed mild degenerative changes, bilaterally, with 
squaring of the articular margins.

The medical evidence reviewed above discloses that the 
veteran has a slight bilateral knee disability, thereby 
warranting a 10 percent rating.  There is no showing of more 
than slight laxity or instability and no more than a slightly 
limited range of motion which is not attributable either to 
pain or weakness nor is it sufficient to support a finding of 
moderate disability under this DC or other provisions of Part 
4.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
at 206-207.

However, the Board also is constrained to determine whether 
the facts of this case support a separate and additional knee 
disability rating for arthritis.  A July 1, 1997 VA General 
Counsel precedent opinion concludes that in certain 
circumstances a knee disorder which is rated under DC 5257 
and which includes a diagnosis for arthritis also warrants a 
separate and additional rating under DC 5003 (rating 
arthritis pursuant to DCs pertaining to limitation of knee 
motion).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Specifically, a separate and additional rating is appropriate 
only where, and to the extent that, medical evidence shows 
loss of motion as defined by DCs 5260 or 5261.  Moreover, 
even where limitation of motion is too slight to be 
compensable under 5260-61 alone, i.e. where leg extension is 
limited to at least 5 degrees but less than 10 degrees or 
when leg flexion is limited to at least 60 degrees but no 
less than 45 degrees, it shall be compensable where a knee 
disability rated under 5257 includes a diagnosis for 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this 
case:  (1) the veteran's knees are properly rated under 5257; 
(2) his knees also are diagnosed with arthritis; and (3) 
there is medical evidence demonstrating limited motion.  
Therefore, the Board must determine whether the veteran's 
knee disorders warrants a separate and additional rating 
under 5003.

The medical evidence in this case discloses that despite well 
documented range of motion limitations of the veteran's knees 
neither the impaired extension nor flexion reach the minimum 
thresholds for even a noncompensable rating under 5260-61.  
Only the February 1996 VA examination report notes a 
postservice loss of extension.  However, the 2 degree loss of 
left knee extension does not meet the 5 degree threshold 
defined by DC 5261.  No postservice measurement of the 
veteran's impaired flexion reaches the 60 degree threshold 
defined by DC 5260.  Therefore, the Board finds that a 
separate and additional rating under DC 5003 for limitation 
of range of motion due to arthritis is not warranted in this 
case.

The Board also has considered whether a higher rating is 
warranted under other provisions or DCs.  There has not been 
a showing that the veteran has ankylosis of the knee or a 
dislocated semilunar cartilage so consideration under DC 5256 
and 5258 is not appropriate.  There is no showing of nonunion 
or malunion of the tibia and fibula so consideration under DC 
5262 is similarly inappropriate.

This decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that a knee 
disability caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of this evidence, the Board finds that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for status post left 
anterior cruciate ligament reconstruction with arthrofibrosis 
and pes anserinus bursitis is denied.

An evaluation in excess of 10 percent for chronic patellar 
tendinitis of the right knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

